                                                   Case 3:16-cv-00695-FDW-DCK Document 94-39 Filed 11/14/18 Page 1 of 3
5"/#PPLT"$BUIPMJD%JDUJPOBSZQEG
12/11/2018, 18:56                    A Catholic Dictionary eBook by Donald Attwater - 9781505107456 | Ra...




              Home / eBooks / Nonfiction / A Catholic Dictionary




                                        Preview Now

                                        Save Preview




                               (0)




             by Donald Attwater


             Synopsis

             A Catholic Dictionary is on of the most valuable Catholic books ever published
             and is a goldmine of information with over 5,000 entries explained briefly,
             clearly and authoritatively, all in an easy to use format. This famous book focuses
             on the essentials of each topic, giving facts, definitions and the Church's
             traditional teaching, making clear distinctions, without confusing the issues with
             speculation, trendy opinions, compromise of dissent. This book went through
             several editions starting in 1931 and continuing through 1961. Entries and topics
             include: Celibacy of the Clergy; Islam; Byzantine Rite; Infallibility; Hair shirt;
             Halo; Capitol Punishment; Just Price; Sin against the Holy Ghost;
             Contemplation; Democracy; Heresy; Devil; Consecration at Mass; Conscience;
             Rights of Animals; Invocation of the Saints; Paganism.




                    Related Titles




                      Case 3:16-cv-00695-FDW-DCK Document 94-39 Filed 11/14/18 Page 2 of 3
https://www.kobo.com/us/en/ebook/a-catholic-dictionary
12/11/2018, 18:56                      A Catholic Dictionary eBook by Donald Attwater - 9781505107456 | Ra...




                    Lives of the Saints                  The Cathars                       The Penguin History …
                    Rev. Fr. Alban Butler                Sean Martin                       Henry Chadwick


                    $8.09                                $9.89                             $13.19




             Ratings and Reviews (0)



             Overall rating                 5 STARS                         0      Be the first to rate and review this
                                            4 STARS                         0      book!
             No ratings yet
                                            3 STARS                         0
                                                                                      Write your review
                               (0)          2 STARS                         0

                                            1 STARS                         0




             eBook Details
             TAN Books
             Release Date: September 1, 1997
             Imprint: TAN Books
             ISBN: 9781505107456
             Language: English
             Download options: EPUB 2 (Adobe DRM)

             You can read this item using any of the following Kobo apps and devices:




              DESKTOP    eREADERS    TABLETS      IOS    ANDROID   BLACKBERRY   WINDOWS




                        Case 3:16-cv-00695-FDW-DCK Document 94-39 Filed 11/14/18 Page 3 of 3
https://www.kobo.com/us/en/ebook/a-catholic-dictionary
